United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2693
                        ___________________________

                           Byron Eduardo Perez-Garcia

                             lllllllllllllllllllllPetitioner

                                           v.

              William P. Barr, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                            Submitted: April 30, 2019
                              Filed: May 31, 2019
                                 [Unpublished]
                                 ____________

Before COLLOTON, WOLLMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.

      Guatemalan citizen Byron Eduardo Perez-Garcia petitions for review of an
order of the Board of Immigration Appeals dismissing his appeal from an
Immigration Judge’s decision denying him asylum, withholding of removal, and relief
under the Convention Against Torture; and finding him ineligible for cancellation of
removal. The only issues Perez-Garcia raises in this court were not administratively
exhausted, and thus this court lacks jurisdiction to consider them. See Molino v.
Whitaker, 910 F.3d 1056, 1061 (8th Cir. 2018) (failure to raise issue before agency
amounts to failure to exhaust administrative remedies, and deprives this court of
jurisdiction to hear matter); Baltti v. Sessions, 878 F.3d 240, 244-45 (8th Cir. 2017)
(per curiam) (under 8 U.S.C. § 1252(d)(1), appellate court has jurisdiction to review
final order of removal only if petitioner has exhausted all available administrative
remedies; this court has interpreted this provision as reflecting Congress’s intent not
only to require alien to pursue all levels of administrative review, but also to raise all
issues before agency). The petition for review is dismissed.
                         ______________________________




                                           -2-